Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE CONTACT: Chris Mathis (512) 434-3766 TEMPLE-INLAND INC. REPORTS THIRD QUARTER 2011 RESULTS AUSTIN, TEXAS, October 19, 2011Temple-Inland Inc. today reported third quarter 2011 net income of $6 million, or $0.05 per diluted share, compared with second quarter 2011 net income of $19 million, or $0.17 per diluted share, and third quarter 2010 net income of $125 million, or $1.13 per diluted share.Third quarter 2011 net income excluding special items was $21 million, or $0.18 per diluted share. ThirdQuarter Second Quarter Net income per share Adjustment for special items Net income per share, excluding special items Net debt at third quarter-end 2011 was $610 million, down $80 million compared with second quarter-end 2011 net debt of $690 million. Corrugated Packaging Third Quarter Second Quarter Segment Operating Income ($ in millions) 4 Corrugated Packaging segment operating income for third quarter 2011 was $84 million. The pre-tax cost of the previously disclosed operational upset at the Bogalusa paper mill was approximately $20 million in the quarter, $5 million of which is included in special items. Total mill downtime in third quarter 2011 was 58,000 tons, 54,000 tons of which was at the Bogalusa mill. Compared with second quarter 2011, recycled fiber and chemical costs were higher while costs for wood, freight and energy were lower. Box shipments were seasonally lower in the third quarter compared with the second quarter. Compared with third quarter 2010, recycled fiber, freight, chemical and energy costs were higher while the Company benefited from Box Plant Transformation II and lower virgin wood costs. Fourth quarter 2011 maintenance related downtime is estimated to be approximately 22,000 tons. Box shipments in fourth quarter are typically lower than third quarter by approximately 15,000 to 20,000 tons due to fewer shipping days. Building Products Third Quarter Second Quarter Segment Operating Income ($ in millions) Building Products segment operating results improved in third quarter 2011 compared with second quarter 2011 primarily due to higher gypsum and particleboard prices. Operating results improved in third quarter 2011 compared with third quarter 2010 primarily due to higher gypsum and particleboard prices and higher particleboard volumes. Fourth quarter volumes for all building products are typically lower compared with third quarter due to seasonality. Special Items Special items for third quarter 2011 after-tax were $15 million, or $0.13 per diluted share, including: (i) a charge of $6 million, or $0.05 per diluted share, related to the previously announced merger with International Paper; (ii) a charge of $5 million, or $0.05 per share, related to Box Plant Transformation II; and (iii) a charge of $3 million, or $0.02 per diluted share, related to the cleanup resulting from the operational upset at the Bogalusa paper mill. About Temple-Inland Temple-Inland Inc. is a manufacturing company focused on corrugated packaging and building products. The fully integrated corrugated packaging operation consists of 7 mills and 57 converting facilities. The building products operation manufactures a diverse line of building 5 products for new home construction, commercial and repair and remodeling markets. Temple-Inland's homepage is www.templeinland.com. This release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These forward looking statements are sometimes identified by the use of terms and phrases such as “believe,” “should,” “would,” “expect,” “project,” “estimate,” “anticipate,” “intend,” “plan,” “will,” “can,” “may,” or similar expressions elsewhere in this document. These statements reflect management’s current views with respect to future events and are subject to a number of important factors, risks, uncertainties and assumptions that could cause our actual results to differ materially from the results discussed in the forward-looking statements. Factors, risks, uncertainties and assumptions that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; future events related to our Merger Agreement with International Paper Company (IP), under which IP will acquire all outstanding shares of our common stock; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs,contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; changes in actual or forecasted cash flows; future sales volumes; significant increases in the costs of certain commodities; timely implementation of price increases; successful execution of cost saving strategies; changes in tax laws; integration risks associated with recent acquisitions; changes in weighted average shares for diluted EPS; increases in transportation costs; and other factors, many of which are beyond our control detailed from time to time in Temple-Inland’s and IP’s cautionary statements contained in its filings with the SEC, such as Quarterly Reports on Form 10-Q and Annual Report on Form 10-K. Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this report to reflect the occurrence of events after the date of this report. This release includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included in this release. 6 TEMPLE-INLAND INC. AND SUBSIDIARIES CONSOLIDATED EARNINGS AND SEGMENT RESULTS (Preliminary and Unaudited) Third Quarter First Nine Months (In millions, except per share) Revenues Corrugated packaging $ Building products Total revenues $ Income Corrugated packaging $ 84 $ $ $ Building products (5 ) ) ) (4 ) Total segment operating income 79 Items not included in segments: General and administrative expense ) Share-based and long-term incentive compensation ) (6 ) ) ) Other operating income (expense) ) (5 ) ) (7 ) Other non-operating income (expense) (1 ) –– (5 ) –– Net interest income (expense) on financial assets and nonrecourse financial liabilities of special purpose entities (2 ) (3 ) ) ) Interest expense on debt ) Income before taxes 14 67 70 96 Income tax (expense) benefit (7 ) 59 ) 45 Net income 7 41 Net (income) loss attributable to noncontrolling interest of special purpose entities (1 ) (1 ) –– –– Net income attributable to Temple-Inland Inc. $ 6 $ $ 41 $ Average basic shares outstanding Average diluted shares outstanding Per share information: Basic earnings $ Diluted earnings $ Dividends $ 7 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED BALANCE SHEETS (Preliminary and Unaudited) Third Quarter-End Year-End 2010 (Dollars in millions) ASSETS Current Assets $ $ Property and Equipment Financial Assets of Special Purpose Entities Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities $ $ Long-Term Debt Nonrecourse Financial Liabilities of Special Purpose Entities Deferred Tax Liability Liability for Pension Benefits Liability for Postretirement Benefits Other Long-Term Liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Temple-Inland Inc. Shareholders’ Equity Noncontrolling Interest of Special Purpose Entities 92 92 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ 8 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Third Quarter First Nine Months (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 88 $ (a) $ $ (a) Working capital 32 (5 ) ) ) (b) CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other (8 ) 2 ) 2 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt ) ) ) (1 ) Other 28 –– 34 ) Effect of exchange rate changes on cash and cash equivalents (4 ) –– (3 ) 1 Net increase in cash and cash equivalents 4 4 19 16 Cash and cash equivalents at beginning of period 43 48 28 36 Cash and cash equivalents at end of period $ 47 $ 52 $ 47 $ 52 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 49 $ 49 $ $ (a) Includes $15 million of voluntary, discretionary contributions to our defined benefit plan in third quarter 2010 and $30 million in first nine months 2010. (b) Includes $14 million of alternative fuel mixture tax credits that were accrued at year-end 2009. 9 TEMPLE-INLAND INC. AND SUBSIDIARIES SUMMARIZED CONSOLIDATED STATEMENTS OF CASH FLOWS (Preliminary and Unaudited) Third Second First Fourth Third Quarter Quarter Quarter Quarter Quarter (In millions) CASH PROVIDED BY (USED FOR) OPERATIONS Operations $ 88 $ $ 93 $ 93 $ (a) Working capital 32 3 ) ) (5 ) 35 57 CASH PROVIDED BY (USED FOR) INVESTING Capital expenditures ) Other (8 ) 11 ) 9 2 ) CASH PROVIDED BY (USED FOR) FINANCING Cash dividends to shareholders ) Net change in debt ) ) 39 7 ) Other 28 (4 ) 10 4 –– ) ) 35 (1 ) ) Effect of exchange rate changes on cash and cash equivalents (4 ) –– 1 –– –– Net increase (decrease) in cash and cash equivalents 4 19 (4 ) ) 4 Cash and cash equivalents at beginning of period 43 24 28 52 48 Cash and cash equivalents at end of period $ 47 $ 43 $ 24 $ 28 $ 52 SUPPLEMENTAL INFORMATION Depreciation and amortization $ 49 $ 49 $ 48 $ 48 $ 49 (a) Includes $15 million of voluntary, discretionary contribution to our defined benefit plan in third quarter 2010. 10 TEMPLE-INLAND INC. AND SUBSIDIARIES REVENUES AND UNIT SALES, EXCLUDING JOINT VENTURE OPERATIONS (Preliminary and Unaudited) Third Quarter First Nine Months Revenues (Dollars in millions) Corrugated packaging Corrugated packaging $ Paperboard (a) 57 63 Total corrugated packaging $ Building products Lumber $ 53 $ 51 $ $ Gypsum wallboard 34 42 Particleboard 40 30 Medium density fiberboard 18 17 56 56 Fiberboard 7 7 20 23 Other 14 10 37 30 Total building products $ Unit Sales Corrugated packaging Corrugated packaging, thousands of tons Paperboard, thousands of tons (a) Total, thousands of tons Building products Lumber, mbf Gypsum wallboard, msf Particleboard, msf 89 Medium density fiberboard, msf 30 30 96 Fiberboard, msf 33 37 (a) Paperboard includes linerboard, corrugating medium, white-top linerboard, and light-weight gypsum facing paper. 11 TEMPLE-INLAND INC. AND SUBSIDIARIES CALCULATION OF NON-GAAP FINANCIAL MEASURES (Preliminary and Unaudited) Third Quarter Second Quarter First Nine Months ($ in millions, except per share) NET INCOME EXCLUDING SPECIAL ITEMS Net income in accordance with GAAP $ 6 $ $ 19 $ 41 $ Special items, after-tax: Costs and asset impairments primarily related to box plant transformation (5 ) (3 ) (4 ) ) ) Pearl River incident costs (3 ) –– –– (3 ) –– Merger agreement costs (6 ) –– (1 ) (7 ) –– Litigation –– –– 1 1 –– Alternative fuel mixture tax credits, net of costs – 7 Voluntary substitution costs (1 ) –– –– (1 ) –– Gain (loss) on purchase and retirement of debt –– –– –– (2 ) –– Tax benefit related to the cellulosic biofuel producer credit –– 83 –– –– 83 One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program – (3 ) Total special items, after-tax ) 80 (4 ) ) 76 Net income, excluding special items $ 21 $ 45 $ 23 $ 68 $ 65 Net income, per share, in accordance with GAAP $ Special items, after-tax, per share: Costs and asset impairments primarily related to box plant transformation ) Pearl River incident costs ) –– –– ) –– Merger agreement costs ) –– ) ) –– Litigation –– –– –– Alternative fuel mixture tax credits, net of costs – Voluntary substitution costs ) –– –– ) –– Gain (loss) on purchase and retirement of debt –– –– –– ) –– Tax benefit related to the cellulosic biofuel producer credit –– –– –– One-time tax expense due to the impact of Patient Protection and Affordable Care Act on the Medicare Part D retiree drug subsidy program – ) Total special items, after-tax ) ) ) Net income, per share, excluding special items $ Average basic shares outstanding Average diluted shares outstanding 12
